DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 09/01/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/27/2020 were fully considered by the examiner.
Status of Claims
Applicant’s amendment of claims 1-5 in the reply filed on 09/01/2021 is acknowledged.
Applicant’s addition of new claims 9-11  in the reply filed on 09/01/2021 is acknowledged.
Claims 1-11 are under consideration in this Office Action. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose a semiconductor device of “wherein a maximum height of a roughness curve (Rz) of the top surface of the conductor is 6.0 nm or smaller, wherein the region includes crystals, and wherein c-axes of the crystals are aligned in the normal direction of the top surface of the conductor.”  Therefore, the claimed device differs from prior 
In re Claim 3, prior-art fails to disclose a semiconductor device “wherein a mean length of roughness curve components (RSm) of the top surface of the conductor is 60 nm or larger, wherein the region includes crystals, and wherein c-axes of the crystals are aligned in the normal direction of the top surface of the conductor.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 5, prior-art fails to disclose a semiconductor device “wherein an arithmetical mean height of roughness curves (Ra) of the top surface of the conductor is 0.5 nm or smaller, wherein the region includes crystals, and wherein c-axes of the crystals are aligned in the normal direction of the top surface of the conductor.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893